544 U.S. 1060
KANSASv.MARSH.
No. 04-1170.
Supreme Court of United States.
May 31, 2005.

1
Sup. Ct. Kan. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari granted. In addition to the question presented by the petition, the parties are directed to brief and argue the following questions: "Does this Court have jurisdiction to review the judgment of the Kansas Supreme Court under 28 U. S. C. § 1257, as construed by Cox Broadcasting Corp. v. Cohn, 420 U. S. 469 (1975)?"; "Was the Kansas Supreme Court's judgment adequately supported by a ground independent of federal law?" Reported below: 278 Kan. 520, 102 P. 3d 445.